DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 03/08/21.  Examiner acknowledged that claims 1-19 are pending.
Claim Objections
Claims 1-2, 6-8, 14-15 and 18-19 are objected to because of the following informalities:  
Claim 1 ln5, “the external load” lacks antecedent basis. 
Claim 2 ln2, “the driver” should be --the network driver-- to reference the limitation in line 1
Claim 2 ln3, “drier” should be --driver--
Claim 6 ln4, “the voltage” lacks antecedent basis.
Claim 7 ln1, “the intelligent driver” lacks antecedent basis.
Claim 8 ln4, “power” should be --the power-- to reference the limitation in line 2.
Claim 8 ln4, “normal operation” should be --the normal operation-- to reference the limitation in line 3.
Claim 14 ln1, “power” should be --the power-- to reference the limitation in claim 12.
Claim 15 ln3, “the voltage” lacks antecedent basis.
Claim 15 ln4, “the external load” lacks antecedent basis. 
Claim 15 ln5, “a loss of” should be --the loss of-- to reference the limitation in claim 14.
Claim 18 ln1, “normal luminaire operation” should be --the normal operation of the luminaire-- to reference the limitation in claim 17.
Claim 19 ln1, “power delivery” should be --the power delivery-- to reference the limitation in claim 16.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the network driver comprising a circuit, clock, memory, power monitoring device and microprocessor must be shown or the feature(s) canceled from the claim(s) 1, 6 and 15.  No new matter should be entered.
Currently, Figs. 3-6 do not illustrate the limitations as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the network driver to comprising a clock, memory, power monitoring device and a microprocessor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a powered device” and “external load.”  It is not clear if these are the same or different loads.
Claims 1-2 and 6-19 recite “physical negotiated link.”  Since the term “physical” refers to something that is tangible.  It is not clear if applicant means the negotiated link/cable is “physical” severed/cut or disconnected because the specification discuss about providing ER light due to loss of power in these sections [0007, 0033, 0048].
Claim 6 recites “external load.”  It is not clear if external load is the same as powered device.
Claim 14 recites “midspan provides power to the driver on loss of the physical negotiated link through its external power source.”  It is not clear how the midspan provides power through its external source when the “physical link” is loss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844